Citation Nr: 1109187	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for multiple sclerosis (MS), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for migraine headaches as secondary to service-connected MS.

3.  Entitlement to an increased rating for dysthymia, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for bladder incontinence, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1988.

This case comes before the Board of Veterans' Appeals from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The case was previously remanded by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this case, but finds that further development is warranted as the record before the Board at this time is clearly incomplete.

Unfortunately, the Veteran's original claims folder has been lost due to no fault on the part of the Veteran.  The RO has attempted to reconstruct the record by obtaining copies of the Veteran's VA clinical records which include an October 2008 VA Compensation and Pension (C&P) examination report.

In December 2010, the RO informed the Veteran that her original claims folder was missing and requested her to provide any documents in her possession to reconstruct the record.  However, the Veteran has not provided any further records.

The record does include a prior remand by the Board which, according to VA's Case Locator System (VACOLS), was issued in July 2008.  The body of this remand identifies the following VA records known to have existed:

1) an April 2005 VA C&P brain and spinal cord examination report;
2) an April 2005 VA C&P genitourinary examination report;
3) an April 2005 VA C&P peripheral nerves examination report;
4) a December 2006 VA C&P genitourinary examination report; and
5) a December 2006 VA C&P mental disorders examination report.

VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  There is no showing of record that these 5 separate VA C&P examination reports are not available in either electronic or written form.  The case, therefore, must be remanded to obtain these clearly relevant VA records.

Additionally, the Board's July 2008 remand referenced that the Veteran had once submitted treatment records from her private neurologist.  The Veteran's history of concomitant VA and private treatment for her MS is also referenced in her available VA clinical records.  On remand, the RO should specifically assist the Veteran in once again associating her private treatment records with the claims folder.

As indicated in the Board's July 2008 remand, a successful evaluation of MS is highly complex given the multitude of potential disease residuals.  At that time, it was noted that service connection was currently in effect for the following: 

1) MS, evaluated as 30 percent disabling; 
2) bladder incontinence, with manifestations of diminished bladder sensation, diminished sexual dysfunction and abdominal numbness due to MS, currently evaluated as 40 percent disabling; 
3) dysthymia due to MS, evaluated as 30 percent disabling; loss of sensory feeling in left leg due to MS, currently evaluated as zero percent disabling; and 
4) loss of sensory feeling in right leg due to MS, currently evaluated as zero percent disabling.

Unfortunately, the record no longer contains any RO rating decisions which reflect this information.  On remand, the RO should take further steps to reconstruct the Veteran's compensation awards, effective dates of awards, etc., to the extent possible, to clarify all service-connected disabilities.

Finally, the Board's July 2008 remand directives specifically requested that the Veteran be afforded VA examination based upon review of the claims folder.  As the record before the VA examiners in December 2010 was clearly incomplete, the Board finds that additional VA examination is necessary to afford the Veteran her legal right for a comprehensive VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The Board apologizes to the Veteran for the delay in the full adjudication of his case.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in once again associating her private neurologist treatment records for MS with the claims folder. 

2.  Associate with the record the following VA records:

a) complete clinic records from the Las Vegas VA Medical Center since December 2010;

b) a copy of the April 2005 VA C&P brain and spinal cord examination report;

c) a copy of the April 2005 VA C&P genitourinary examination report;

d) a copy of the April 2005 VA C&P peripheral nerves examination report;

e) a copy of the December 2006 VA C&P genitourinary examination report; and

f) a copy of the December 2006 VA C&P mental disorders examination report.

3.  The RO should take further steps to reconstruct the Veteran's compensation awards, effective dates of awards, etc., to the extent possible, to clarify all service-connected disabilities.

4.  The Veteran should be evaluated by a general medical VA examination.  The claims folder should be made available the examiner in conjunction with the examination.  Review of the claims folder should be indicated in the examination reports.  Any indicated studies, to include neurological studies and MRIs, should be performed.

The VA is attempting to determine the nature and extent of the Veteran's MS, and how it affects her on a day-to-day basis.

In this regard, the examiner is asked to specifically list all the problems the Veteran has with her MS.

In listing each problem, the examiner is asked to describe how the problem influences her ability to function.

Additionally, the examiner(s) must provide clarifying opinion as to whether it is at least as likely as not that the Veteran's migraines and/or tension headaches are caused or aggravated by the service-connected MS with muscle spasms.  In this respect, the December 2010 VA examiner diagnosed MS with symptoms of muscle spasms in the neck and opined that migraine headaches were not related to MS, however, the examination report later states "[the Veteran's] claimed condition of muscle spasms will most likely induced [sic] a tension type of headache" and "[h]er claim of muscle spasms is more related to tension headaches."  This disparity of opinion needs to be clarified.

5.  Schedule the Veteran for a VA psychiatric evaluation to determine the current level of severity of the service- connected dysthymia.  The claims file must be made available to the physician designated to examine the Veteran.  All indicated studies and tests (to include psychological testing, if deemed appropriate) should be accomplished.

In addition to interview and mental status examination, the examiner is requested to express, in terms of a Global Assessment of Functioning (GAF) score, the Veteran's current GAF score attributable to service-connected dysthymia.

6.  After the above has been completed, and after any other development that is deemed appropriate, the RO/AMC must readjudicate the issues on appeal.  Regardless of whether a rating in excess of 30 percent is assigned for MS, the RO/AMC must lay out the individual disability ratings that would be warranted by each symptom of the Veteran's MS.  If not all the desired benefits are granted, a supplemental statement of the case should be furnished to the Veteran and her representative.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

